Exhibit 10.50(d)

Execution Copy

AMENDING AGREEMENT NO. 4

THIS AGREEMENT made as of the 21st day of November, 2007,

B E T W E E N:

AVISCAR INC.,

a corporation incorporated under the laws of Canada,

(hereinafter called the “Avis General Partner”),

- and -

BUDGETCAR INC.,

a corporation existing under the laws of Canada,

(hereinafter called the “Budget General Partner”),

- and -

BNY TRUST COMPANY OF CANADA,

a trust company incorporated under the laws of Canada and registered to

carry on the business of a trust company in each of the provinces of

Canada, in its capacity as trustee of STARS TRUST, a trust established

under the laws of the Province of Ontario,

(hereinafter called the “STARS Limited Partner”),

- and -

MONTREAL TRUST COMPANY OF CANADA,

a trust company incorporated under the laws of Canada and registered to

carry on the business of a trust company in each of the provinces in

Canada, in its capacity as trustee of BAY STREET FUNDING TRUST,

a trust established under the laws of the Province of Ontario,

(hereinafter called the “Bay Street Limited Partner”).

WHEREAS the Avis General Partner, the Budget General Partner, the STARS Limited
Partner and the Bay Street Limited Partner have entered into a fourth amended
and restated limited partnership agreement made as of the 20th day of April,
2005, as amended by amending agreements between the parties dated October 11,
2005, July 7, 2006 and December 11, 2006 (collectively, the “Limited Partnership
Agreement”);

AND WHEREAS the Avis General Partner, the Budget General Partner, the STARS
Limited Partner and the Bay Street Limited Partner wish to amend the Limited
Partnership Agreement;



--------------------------------------------------------------------------------

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and covenants and agreements of the parties herein contained and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), the parties hereby covenant and agree as
follows:

 

1. Interpretation

 

  (a) All words and expressions defined in the Limited Partnership Agreement and
not otherwise defined in this Agreement have the respective meanings specified
in the Limited Partnership Agreement.

 

  (b) Section headings are for convenience only.

 

2. Amendments to the Limited Partnership Agreement

 

2.1 Section 1.1 of the Limited Partnership Agreement is hereby amended by
deleting the definition of “Available Call Amount” and replacing it with the
following:

““Available Call Amount” means, in respect of a Limited Partner, the amount by
which (a) the sum of $300,000,000 and the aggregate Principal Amount of Bonds
issued by such Limited Partner outstanding at such time exceeds (b) the balance
of the Limited Partner’s Capital Account of such Limited Partner at such time;
provided that on and after the occurrence of a Funding Termination Event for
such Limited Partner, the Available Call Amount for such Limited Partner shall
be deemed to be zero;”.

 

2.2 Section 3.3(b) of the Limited Partnership Agreement is hereby deleted and
replaced with the following:

“(b) The balance of each Limited Partner’s Capital Account shall not at any time
exceed an amount equal to the sum of $300,000,000 plus the aggregate Principal
Amount of Bonds issued and outstanding by such Limited Partner at the time of
determination.”.

 

3. Other Documents

Any reference to the Limited Partnership Agreement made in any documents
delivered pursuant thereto or in connection therewith shall be deemed to refer
to the Limited Partnership Agreement as amended or supplemented from time to
time.

 

4. Miscellaneous

 

  (a) With the exception of the foregoing amendments, the Limited Partnership
Agreement shall continue in full force and effect, unamended.

 

  (b) This Agreement shall enure to the benefit of and be binding upon the
parties, their successors and any permitted assigns.

 

- 2 -



--------------------------------------------------------------------------------

  (c) This Agreement may be executed in one or more counterparts each of which
shall be deemed an original and all of which when taken together, shall
constitute one and the same instrument.

 

  (d) None of the rights or obligations hereunder shall be assignable or
transferable by any party without the prior written consent of the other party.

 

  (e) This Agreement shall be governed and construed in accordance with the laws
of the Province of Ontario and the federal laws of Canada applicable therein.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized signatories thereunto duly authorized, as of the date first
above written.

 

AVISCAR INC. by  

/s/ David Calabria

Name:   David Calabria Title:   Assistant Treasurer  

 

  Name:   Title:

 

BUDGETCAR INC. by  

/s/ Rochelle Tarlowe

Name:   Rochelle Tarlowe Title:   Vice President and Treasurer  

 

  Name:

 

BNY TRUST COMPANY OF


CANADA, as trustee of STARS TRUST

(with liability limited to the assets of the

Trust) by its Securitization Agent, BMO

NESBITT BURNS INC.

by  

/s/ Terry Ritchie

Name:   Terry Ritchie Title:   Managing Director  

/s/ Christopher Romano

Name:   Christopher Romano Title:   Managing Director



--------------------------------------------------------------------------------

MONTREAL TRUST COMPANY OF


CANADA, as trustee of BAY STREET


FUNDING TRUST (with liability limited

to the assets of the trust) by its

administrator, SCOTIA CAPITAL INC.

by  

/s/ Douglas Noe

Name:   Douglas Noe Title:   Director, Structured Finance  

 

  Name:   Title:



--------------------------------------------------------------------------------

The undersigned hereby acknowledges notice of and consents to the foregoing
amendments to the Limited Partnership Agreement.

DATED this 21st day of November, 2007.

 

AVIS BUDGET CAR RENTAL, LLC by  

/s/ David Calabria

Name:   David Calabria Title:   Assistant Treasurer